     9:20-cv-02002-DCC      Date Filed 01/27/21    Entry Number 22     Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                              BEAUFORT DIVISION

Marcus M. Porter,                )             Case No. 9:20-cv-02002-DCC
                                 )
                  Petitioner,    )
                                 )
v.                               )                         ORDER
                                 )
Warden of FCI Edgefield,         )
                                 )
                  Respondent.    )
________________________________ )

       Petitioner, a federal prisoner proceeding pro se, is seeking habeas corpus relief

pursuant to 28 U.S.C. § 2241. In accordance with 28 U.S.C. § 636(b) and Local Civil

Rule 73.02(B)(2), (D.S.C.), this matter was referred to United States Magistrate Judge

Bristow Marchant 1 for pre-trial proceedings and a Report and Recommendation

(“Report”).   On August 31, 2020, Respondent filed a motion to dismiss or, in the

alternative, for summary judgment. ECF No. 14. Petitioner filed a response in opposition.

ECF No. 17. On October 27, 2020, the Magistrate Judge issued a Report construing the

motion as a motion for summary judgment and recommending that the motion be granted

and the petition be denied with prejudice. ECF No. 22. The Magistrate Judge advised

Petitioner of the procedures and requirements for filing objections to the Report and the




       The case was reassigned to Magistrate Judge Molly H. Cherry on July 9, 2020,
       1

upon Magistrate Judge Marchant’s retirement.
                                         1
     9:20-cv-02002-DCC       Date Filed 01/27/21     Entry Number 22      Page 2 of 2




serious consequences if he failed to do so. Petitioner has filed no objections, and the

time to do so has passed.

       The Magistrate Judge makes only a recommendation to this Court.                  The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).

The Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that “in the absence of timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” (citation omitted)).

       After considering the record in this case, the applicable law, and the Report of the

Magistrate Judge, the Court finds no clear error and agrees with the Report’s

recommendation; accordingly, the motion for summary judgment [14] is GRANTED and

that petition is DISMISSED with prejudice.

       IT IS SO ORDERED.

  January 27, 2021                                      s/ Donald C. Coggins, Jr.
  Spartanburg, South Carolina                           United States District Judge

                                             2
